There is lack of clarity in the proof, particularly in view of the continued disability of decedent from the injury on November 28, 1932, to the time of his death. The findings as to the happening of November 28th are equivocal. The findings contain other inconsistent statements. The matter should be remitted to the Workmen’s Compensation Board. Decision reversed, on the law, and matter remitted to the Workmen’s Compensation Board for reconsideration and for the taking of such additional proof as either party may offer, without costs. Heffernan, Brewster, Foster and Russell, JJ., concur; Hill, P. J., dissents.